Citation Nr: 9915035	
Decision Date: 05/27/99    Archive Date: 06/07/99

DOCKET NO.  93-28 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
pneumothorax and a calcific fibrothorax due to moderately 
advanced arrested pulmonary tuberculosis (PTB), currently 
evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from April 1943 to November 
1945.  This matter came to the Board of Veterans' Appeals 
(Board) on appeal from a December 1991 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.  In July 1995 the Board remanded the case 
for further development.  The requested development has been 
completed and the case has been returned to the Board for 
further appellate action.  

A February 1990 rating decision reduced the veteran's 
service-connected hearing loss rating from 10 percent to 
noncompensable, effective May 1, 1990.  In his July 1990 
claim, the veteran raised the issue of entitlement to an 
increased rating for hearing loss.  The veteran contended 
that he should receive a compensable rating for his hearing 
loss, in a VA Form 9, received in July 1992.  A subsequent 
January 1993 rating decision restored his 10 percent rating.  
He did not appeal that decision.  Subsequently, in August 
1996, the veteran again raised the issue of entitlement to an 
increased evaluation for bilateral hearing loss.  The Board 
is of the opinion that this is a distinct claim from the 
earlier raised issue.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The veteran's pulmonary tuberculosis has remained 
inactive since 1949.

3.  Prior to October 7, 1996, residuals of a pneumothorax and 
a calcific fibrothorax due to moderately advanced arrested 
pulmonary tuberculosis were not manifested by severe dyspnea 
on slight exertion confirmed by pulmonary function tests, no 
signs of moderate myocardial deficiency, and adhesions of the 
diaphragm or marked dyspnea on exertion, with only temporary 
relief by medication; more than light manual labor precluded.

4.  Beginning October 7, 1996, residuals of a pneumothorax 
and a calcific fibrothorax due to moderately advanced 
arrested pulmonary tuberculosis are manifested by pulmonary 
function studies with results better than an FEV-1 of 40- to 
55-percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; 
DLCO (SB) of 40- to 55-percent of predicted, or; maximum 
oxygen consumption of 15 to 20 ml/kg/min (with 
cardiorespiratory limit).


CONCLUSION OF LAW

1.  Prior to October 7, 1996, the criteria for an evaluation 
in excess of 30 percent for residuals of a pneumothorax and a 
calcific fibrothorax due to moderately advanced arrested PTB 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.1, 4.7, 4.97, Diagnostic Codes 6602, 6724, 
6802, 6814, 6818  (1995).

2.  Effective October 7, 1996, the criteria for a rating in 
excess of 30 percent for residuals of a pneumothorax and a 
calcific fibrothorax due to moderately advanced arrested PTB 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.1, 4.7, 4.97, Diagnostic Codes 6602, 6832, 
6843 (1998)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

A review of the veteran's claims files indicates that he was 
granted service connection for chronic advanced, active 
pulmonary tuberculosis (TB) in a May 1946 rating decision.  
The evidence further indicates that the veteran's TB was 
treated by artificial pneumothorax and was found to be 
inactive sometime in 1949.  The following evaluations were 
assigned under Diagnostic Code 6724: 100 percent, from 
November 1945 to September 1949; 50 percent, from September 
1949 to March 1954; 30 percent, from March 1954 to January 
1960; and 0 percent, from January 1960.  

Following a January 1987 VA medical examination it was 
determined that the veteran suffered from broad bands of 
pleural calcification as a result of an earlier accepted 
practice of causing an artificial pneumothorax.  It was later 
found that this procedure caused disabling fibrothorax from 
which the veteran suffered.  It was further indicated that in 
light of repeated pneumothoraces, diffuse fibrosis and 
extensive pleural calcifications had produced limited 
pulmonary function, which further compromised the service-
connected pulmonary tuberculosis.  A May 1987 rating decision 
granted service connection for status post pneumothorax with 
calcific fibrothorax secondary to moderately advanced 
pulmonary TB arrested in January 1949.  A 30 percent rating 
was assigned analogous to the provisions of 38 C.F.R. § 4.97, 
Diagnostic Codes 6802 and 6814.

Publius Martins, M.D., in a February 1989 letter noted that 
he had seen the veteran since May 1986 for complaints of 
left-sided chest pain and exertional dyspnea.  The veteran 
had extensive residual fibrocalcific changes related to the 
scarring from his TB.  He was treated in June 1988 for an 
upper respiratory infection and he was diagnosed with 
extensive left fibrothorax secondary to old TB and acute and 
chronic obstructive airway disease.  In a March 1990 letter, 
the physician again indicated that the veteran had been under 
his care since May 1986 for persistent complaints of left-
sided chest pain and exertional dyspnea.  The veteran was 
seen frequently for respiratory infections, complaints of 
dyspnea, and persistent left chest pain.  He was treated with 
inhaled and oral bronchodilators, periodic antibiotics and 
prednisone and analgesics for pain control.  The physician 
noted that the veteran remained disabled due to the 
instability of his respiratory condition.  He was diagnosed 
with extensive fibrothorax secondary to old acute TB and 
chronic obstructive airway disease.

A private computed tomography (CT) scan of the veteran's 
chest, conducted in March 1990, shows extensive calcification 
of the pleura in the left hemothorax with no associated 
pleural effusion.  There was diminution in the left lung 
volume.  The findings were consistent with left calcific 
fibrothorax with no definite pleural based masses or effusion 
and soft tissue nodular density anterior left lung base 
possibly related to a parenchymal scar.

VA treatment records dated from February to September 1990 
show that the veteran was seen with complaints of left chest 
pain.  A chest X-ray study, conducted in February 1990, 
showed evidence of pleural thickening and calcification in 
the left hemithorax.  A progress note that same month 
indicated that the veteran's chest pain was most likely 
secondary to the pleural thickening and that his pleurisy was 
worse with deep breaths.  The veteran's chest pain was not 
found to be the result of nerve entrapment in a March 1990 
consultation report.  In April 1990, he complained of 
difficulty breathing and left-sided chest pain.  A June 1990 
CT scan of the chest revealed a loss of volume of the left 
chest, with extensive pleural calcifications and shift of the 
mediastinal structures to the left.  There was evidence of 
pleural thickening on the left side.

An August 1990 VA general examination report shows that the 
veteran began to experience increased dyspnea on exertion in 
1972 with episodic wheezing.  In 1978 he had abnormal 
pulmonary function test (PFT) results consistent with chronic 
obstructive pulmonary disease (COPD).  He was last 
hospitalized for COPD in 1984.  At the time of the 
examination he gave a twelve-year history of constant non-
pleuritic, dull aching left anterior chest pain.  He was 
diagnosed with COPD with chronic left anterior chest pain.

Antonio R. Caracta, M.D., in a July 1991 medical report, 
indicated that he treated the veteran since 1986 and opined 
that the veteran's chest pain was service-connected.  He 
noted that the VA treated the veteran for repeated 
pneumothoraces, which subsequently resulted in diffuse 
fibrosis, and extensive pleural calcification which produced 
his limited pulmonary function and pain.  The physician noted 
that the condition was progressive in nature and might result 
in further compromise of his lung function.  Dr. Caracta 
further opined that the veteran's condition was severe.

A September 1991 VA pulmonary examination report shows that 
the veteran complained of chest pain that was aggravated by 
his taking deep breaths.  At the time of the examination the 
veteran was not in any acute distress and his aspirations 
were not increased.  There were no rales or wheezes present.  
The examiner diagnosed a history of pulmonary TB treated with 
artificial pneumothorax with extensive left pleural 
calcification.  The pulmonary function test showed moderate 
restrictive process with normal carbon monoxide diffusing 
capacity (DLCO).  It was also noted that fluttering of flow-
volume loop might reflect upper airway obstruction and it was 
recommended that lung volume and loop testing be 
accomplished.

VA treatment records dated from August 1991 to August 1992 
show that the veteran continued to be seen for complaints of 
left chest pain and occasional shortness of breath.  The 
veteran's chest pain was attributed to his chronic left 
pleural calcification.

During his July 1992 personal hearing, the veteran testified 
that he experienced constant severe pain in his chest that 
sometimes made him nauseous.  The chest pain became worse 
when he would lie down.  He further testified that he also 
experienced shortness of breath that was not associated with 
exertion.  His breathing did fluctuate considerably, 
sometimes it was "not too bad" and at other times more 
difficult.  He testified that he retired from the Staten 
Island Ferry as a deckhand after he "put in my time."  He 
said he had problems breathing and would not have retired if 
he did not have a lung disorder.  The veteran believed his 
lung disorder was very severe and debilitating.

An August 1992 VA pulmonary examination report shows that the 
veteran complained that his left-sided chest pain was of nine 
years'duration and had gotten worse.  He complained of 
constant mild left anterior chest pain that became very 
severe sometimes.  He also complained of shortness of breath 
on exertion.  The examiner found the veteran's chest to be 
symmetrical, with slightly limited left-sided respiratory 
movements and a dullness and decreased breath sounds in the 
left base.  Chest X-ray studies showed extensive pleural 
calcification and thickening in the left side.  PFT's 
indicated possible mild restrictive lung disease and mild 
obstruction with FVC of 60 percent predicted, FEV-1 of 56 
percent predicted and FEV-1/FVC of 95 percent.

VA treatment records dated from August 1992 to January 1995 
show that the veteran continued to be seen with complaints of 
pleuritic chest pain.  An October 1993 treatment record 
indicates that the veteran had been followed in the Pain 
Clinic for these complaints without relief.  While his pain 
was made worse by movement, it did not limit his function.  
An X-ray study of his chest conducted that same month showed 
extensive pleural calcification with a loss of volume in the 
left hemithorax and a shift of the heart to the left.

A March 1996 VA pulmonary examination report shows that the 
veteran complained of constant anterolateral and axillary 
pain of ten years' duration without a chronic cough.  He also 
complained of exertional dyspnea of many years' duration and 
shortness of breath when walking from room to room or 
undressing.  The examiner noted that the veteran had 
shortness of breath after undressing and that his chest had 
an increased abdominoperineal diameter.  Examination of his 
lungs revealed generally decreased breath sounds.  A chest X-
ray study showed left pleural calcification.  PFT's were to 
be done the following month.  The examiner diagnosed inactive 
pulmonary tuberculosis and steroid dependent chronic 
bronchial asthma.  March 1996 PFT's showed FVC at 74 percent, 
FEV-1 at 74 percent, FEV-1/FVC at 77 percent and DLCO at 62 
percent.  This was evidence of restrictive lung disease with 
decreased DLCO that was probably secondary to the loss of 
lung volume.

A May 1998 VA pulmonary examination shows that the veteran 
had shortness of breath after walking one block and constant 
chest pain.  He had no signs of cor pulmonale or right 
ventricular hypertrophy or pulmonary hypertension.  His 
pulmonary TB had not been reactivated.  He was diagnosed with 
pulmonary TB with pneumothorax therapy, fibrothorax and 
restrictive lung disease.

June 1998 VA PFT's indicate that the test was technically 
unsatisfactory.  It was noted that the flow volume loop had a 
restrictive pattern which was consistent with his clinical 
history of left fibrothorax.  The lung volume was technically 
inadequate.  DLCO's and ABG were within normal limits.  
FEV1/FVC was measured at 64 percent.  The procedure summary 
indicated a restrictive process.

Dr. Caracta, in a May 1998 letter related that the veteran 
had been evaluated for his lung disability in a category 
called pneumoconiosis.  The doctor opined that this was an 
inappropriate condition to evaluate the veteran's disability 
under, as his extensive fibrotic changes were on the outer 
porion of the lung that caused a pain disability that would 
not be determined by a PFT or other tests.  Dr. Caracta noted 
that the veteran suffered daily pain that had worsened each 
year and had had a profound impact on his daily life.

During his August 1998 VA general medical examination, the 
veteran again complained of left-sided chest pains of fifteen 
years' duration.  His lungs were clear at the time, his chest 
symmetrical.  There was dullness to percussion over the base 
of the left lower thorax.  The veteran was able to walk 1/2 
mile and up one flight of stairs.  He was diagnosed with 
persistent restrictive lung disease, left-sided chest pain, a 
history of pulmonary TB treated with pneumothorax and 
collapse therapy and left fibrothorax with pleural 
calcification of the left base.

Analysis

The Board finds that the veteran's claim is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  That is, the 
Board finds that he has presented a claim that is plausible.  
The Board is also satisfied that all relevant facts have been 
properly developed with respect to this issue and that no 
further assistance to the veteran is required to comply with 
the duty to assist mandated by statute.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  38 C.F.R. § 4.2; 
Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), and these ratings are based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155.

The veteran was originally service connected for pulmonary 
tuberculosis and a 100 percent rating was assigned.  
Gradually, as his condition improved, the rating was reduced 
to reflect the improvement of the TB.  In 1987, the RO 
determined that the veteran was more severely disabled from 
the residuals of the pneumothorax performed to alleviate some 
of the TB symptoms in service than he was by the TB itself.  
Thereafter, the pulmonary disability was characterized as 
pneumothorax and calcific fibrothorax secondary to moderately 
advanced, arrested, pulmonary tuberculosis.  The provisions 
of 38 C.F.R. § 4.97, Diagnostic Codes 6814 and 6802 were 
determined to best represent nature of the veteran's 
disability.  In December 1991, the RO denied an increased 
rating for residuals of a pneumothorax and calcific 
fibrothorax secondary to moderately advanced, arrested, 
pulmonary tuberculosis.  The veteran appealed this decision 
in a timely manner, and in July 1995, the Board remanded the 
case for further development.  Thereafter, effective 
October7, 1996, the regulation addressing pulmonary disorders 
were revised.  

Because of the recharacterization of the pulmonary disability 
to reflect the pneumothorax residuals as more disabling than 
the TB, and because of the revision of the pulmonary 
regulations in October 1996, this case has become quite 
complex.  The Board must apply the regulations in existence 
prior to October 7, 1996, to the evidence of record at that 
time.  However, effective October 7, 1996, the Board may 
apply either the old or new regulations to the facts; 
whichever regulations are more favorable to the claimant.  
Where the law or regulations change while a case is pending, 
the version most favorable to the claimant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  

Prior to October 7, 1996

Prior to October 7, 1996, under Diagnostic Code 6802, a 60 
percent rating was assigned for severe impairment, manifested 
by extensive fibrosis, severe dyspnea on slight exertion with 
corresponding ventilatory deficit, confirmed by pulmonary 
function tests with marked impairment of health.  A 30 
percent rating was assigned for moderate respiratory 
impairment, manifested by considerable pulmonary fibrosis and 
moderate dyspnea on slight exertion, confirmed by pulmonary 
function tests.

Under 38 C.F.R. §4.97, Diagnostic Code 6814, spontaneous 
pneumothorax residuals were to be rated under 38 C.F.R. 
§4.97, Diagnostic Code 6602 (bronchial asthma).  Under 
Diagnostic Code 6602, a 60 percent rating was assigned for 
severe impairment with frequent attacks of asthma (one or 
more attacks weekly), marked dyspnea on exertion between 
attacks with only temporary relief by medication; more than 
light manual labor precluded.  A 30 percent rating is 
assigned for moderate respiratory impairment with asthmatic 
attacks rather frequent (separated by only 10 - 14 day 
intervals) with moderate dyspnea on exertion between attacks.

Prior to October 7, 1996, a 40 percent rating was assigned 
for pleural cavity injuries resulting in moderately severe 
impairment, as manifested by pain in the chest with dyspnea 
on moderate exertion (exercise tolerance test), adhesions of 
diaphragm, with excursions restricted, moderate myocardial 
deficiency, and one or more of the following:  thickened 
pleura, restricted expansion of lower chest, compensating 
contralateral emphysema, deformity of chest, scoliosis, 
hemoptysis at intervals.  38 C.F.R. § 4.97, Diagnostic Code 
6818.  

Where a veteran was entitled to compensation on August 19, 
1968, pursuant to 38 C.F.R. § 4.97, Diagnostic Code 6724 
(1995), inactive pulmonary tuberculosis is to be evaluated 
based either upon the length of time since the active disease 
process, or upon the residual effects of the condition while 
active.  A 100 percent rating is warranted for active 
tuberculosis and for the 2 years following the date of 
inactivity.  Thereafter for the next 4 years or up to 6 years 
after the date of inactivity, a 50 percent rating is 
warranted.  For the next 5 years, or to 11 years after the 
date of inactivity, a 30 percent rating will be granted.  A 
30 percent rating is also warranted for the diagnosis of far-
advanced lesions at any time while the disease process was 
active.  In cases where there were moderately advanced 
lesions during the active stage, with continued disability, 
emphysema, dyspnea on exertion or other impairment of health 
attributable to tuberculosis, a 20 percent rating will be 
warranted.  In all other cases, a noncompensable rating will 
be effectuated for inactive tuberculosis. 38 C.F.R. § 4.97 
Diagnostic Code 6724 (1995) (Although 38 C.F.R. § 4.97 was 
amended, effective October 7, 1996, the criteria for rating 
pulmonary tuberculosis, where a veteran was entitled to 
compensation on August 19, 1968, was not changed.).  There is 
no evidence of record that the veteran's pulmonary TB has 
recurred since 1949.

The veteran and his representative have argued that the 
pulmonary problems are the result of fibrotic changes of the 
outer portion of the lung wall restricting his ability to 
expand the lung.  

The Board concurs with the RO's determination that the 
veteran pulmonary function is primarily affected by the 
pneumothorax and calcific fibrothorax as opposed to the 
pulmonary tuberculosis, and is best rated under diagnostic 
codes reflecting the same.  See Butts v. Brown, 5 Vet. 
App. 532, 539 (1993) (holding that the Board's choice of 
diagnostic code should be upheld so long as it is supported 
by explanation and evidence).

Having reviewed the evidence documenting the veteran's 
pulmonary condition prior to October 7, 1996, the Board is 
unable to conclude that the criteria for a rating in excess 
of 30 percent have been met.  Medical reports did not 
indicate that the veteran suffered from severe dyspnea on 
slight exertion confirmed by pulmonary function tests (Code 
6802), nor was it indicated in any of the records that he had 
any signs of moderate myocardial deficiency, and adhesions of 
the diaphragm (Code 6818), and it was not shown that the 
veteran suffered from marked dyspnea on exertion, with only 
temporary relief by medication; more than light manual labor 
precluded (Code 6602).  In conclusion, prior to October 7, 
1996, a rating in excess of 30 percent could not be 
justified.

October 7, 1996

According to the respiratory regulations as amended effective 
October 7, 1996, a pneumothorax is rated under the general 
rating criteria for restrictive lung disease.  A 30 percent 
evaluation is assigned if the FEV-1 is of 56 to 70 percent 
predicted, or; FEV-1/FVC is of 56 to 70 percent, or; DLCO 
(SB) is 56 to 65 percent predicted.  A 60 percent evaluation 
requires FEV-1 of 40 to 55 percent predicted, or; FEV-1/FVC 
of 40 to 55 percent, or; DLCO (SB) of 40 to 55 percent 
predicted, or; maximum oxygen consumption of 15 to 20 
ml/kg/min oxygen consumption (with cardiorespiratory limit).  
Finally, a 100 percent evaluation is assigned if the FEV-1 is 
less than 40 percent of the predicted value, the DLCO (SB) is 
less than 40 percent of the predicted value, or maximum 
exercise capacity is less than 15 ml/kg/min.  38 C.F.R. 
§ 4.97, Diagnostic Code 6843 (1998).

Pneumoconiosis, under the amended respiratory disorders 
regulations, effective from October 7, 1996, is rated under 
the general rating criteria for interstitial lung disease.  
Under these provisions a 30 percent evaluation requires FVC 
of 65 to 74 percent predicted, or; DLCO (SB) of 56 to 65 
percent predicted.  A 60 percent evaluation is warranted for 
FVC of 50 to 64 percent predicted, or; DLCO (SB) of 40 to 55 
percent predicted, or; maximum exercise capacity of 15 to 20 
ml/kg/min oxygen consumption with cardiorespiratory 
limitation.  A 100 percent evaluation requires FVC less than 
50 percent predicted, or; DLCO (SB) less than 40 percent 
predicted, or; maximum exercise capacity less than 15 
ml/kg/min oxygen consumption with cardiorespiratory 
limitation, or; cor pulmonale or pulmonary hypertension, or; 
requires outpatient oxygen therapy.  38 C.F.R. § 4.97, 
Diagnostic Code 6832 (1998).

A 100 percent rating is assigned for chronic pleural effusion 
or fibrosis where FEV-1 is less than 40 percent of predicted 
value, or; the ratio of Forced Expiratory Volume in one 
second to Forced Vital Capacity (FEV-1/FVC) is less than 40 
percent, or; Diffusion Capacity of the Lung for Carbon 
Monoxide by the Single Breath Method (DLCO (SB)) is less than 
40-percent predicted, or; maximum exercise capacity is less 
than 15 ml/kg/min oxygen consumption (with cardiac or 
respiratory limitation), or; cor pulmonale (right heart 
failure), or; with right ventricular hypertrophy, or; 
pulmonary hypertension (shown by Echo or cardiac 
catheterization), or; episode(s) of acute respiratory 
failure, or; requiring outpatient oxygen therapy.  Where FEV-
1 is 40- to 55-percent predicted, or; FEV-1/FVC is 40 to 55 
percent, or; DLCO (SB) is 40- to 55-percent of predicted, or; 
maximum oxygen consumption is 15 to 20  ml/kg/min (with 
cardiorespiratory limit), a 60 percent is assigned.  Where 
FEV-1 is 56- to 70-percent of predicted, or; FEV-1/FVC is 56 
to 70 percent, or; DLCO (SB) is 56- to 65-percent of 
predicted, a 30 percent rating is assigned.  38 C.F.R. 
§ 4.97, Diagnostic Code 6843, effective October 7, 1996.

Although the veteran and his private physician have contended 
that his primary residual disability is severe left-sided 
chest pain and that his disability should not be rated 
pursuant to PFT's, the amended VA respiratory regulations 
evaluate respiratory disorders on functional disability as 
demonstrated by PFT findings.  In this respect, under 
Diagnostic Codes 6602 and 6845, a rating in excess of 30 
percent can only be awarded where pulmonary function studies 
result in FEV-1 of 40- to 55-percent predicted, or; FEV-1/FVC 
of 40 to 55 percent, or; DLCO (SB) of 40- to 55-percent of 
predicted, or; maximum oxygen consumption of 15 to 20  
ml/kg/min (with cardiorespiratory limit).  The pulmonary 
function tests of May 1998, and June 1998 (reported above) 
yielded results significantly better that those necessary for 
a rating higher than 30 percent.  A higher rating cannot be 
justified based on those readings. 

Nor does the Board find that the evidence does supports 
entitlement to an extra- schedular rating.  An extra-
schedular rating may be warranted if "the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards."  38 
C.F.R. § 3.321(b)(1).  While the veteran testified that he 
would have retired if he had not had his lung disability, 
there is no objective evidence of record that he retired 
early as a result of his disability.  In addition, there is 
no recent evidence of frequent hospitalization.


ORDER

Prior to October 7, 1996, an increased evaluation for 
residuals of a pneumothorax and a calcific fibrothorax due to 
moderately advanced arrested pulmonary tuberculosis is 
denied.

Effective October 7, 1996, an increased rating for residuals 
of a pneumothorax and a calcific fibrothorax due to 
moderately advanced arrested pulmonary tuberculosis is 
denied.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals



 

